               Case 1:19-cv-01254-GSA Document 28 Filed 10/21/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROL S. CLARK, MO 42670
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8975
 7          Facsimile: (415) 744-0134
            E-Mail: Carol.S.Clark@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                            FRESNO DIVISION
12
13                                                      )   Case No.: 1:19-cv-01254-GSA
     JORGE RODOLPHO DELGADO,                            )
14                                                      )   DEFENDANT’S MOTION FOR
                    Plaintiff,                          )   EXTENSION (FOURTH REQUEST)
15                                                      )   AND ORDER
            vs.                                         )
16   ANDREW SAUL,                                       )   (Doc. 27)
     Acting Commissioner of Social Security,            )
17                                                      )
                                                        )
18                  Defendant.                          )
                                                        )
19
20
            Defendant respectfully requests an extension of five (5) business days in which to file his
21
     responsive brief in this case, changing the date on which the brief is due from October 22, 2020,
22
     to the new due date of October 29, 2020. This is Defendant’s fourth request for an extension.
23
     The Court previously granted two 30-day extensions and one 14-day extension. On October 20,
24
     2020, counsel for Defendant conferred with Counsel for Plaintiff, Jonathan Pena, who confirmed
25
     that Plaintiff does not oppose this request.
26
            Counsel for Defendant understands the unusual nature of this request, and makes this
27
     request for good cause and in good faith, with no intention of unduly delaying the proceedings.
28


                                                    1
              Case 1:19-cv-01254-GSA Document 28 Filed 10/21/20 Page 2 of 2



 1   Counsel for Defendant is traveling out of state to deal with a family medical emergency and
 2   requests the brief additional extension to allow extra time to complete the responsive brief.
 3   Counsel for Defendant sincerely apologizes for any inconvenience to Plaintiff or the Court
 4   caused by this request. Counsel for Defendant further requests that all other deadlines in the
 5   Court’s scheduling order be modified accordingly.
 6          Respectfully submitted,
 7
 8   October 20, 2020                              McGREGOR W. SCOTT
                                                   United States Attorney
 9                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
10
                                                   Social Security Administration
11
                                                   /s/ Carol S. Clark
12                                                 CAROL S. CLARK
13                                                 Special Assistant United States Attorney

14
15                                                 ORDER
16          For good cause shown, Defendant’s Request for an Extension is GRANTED. Defendant
17   shall file a responsive brief on or before October 29, 2020. All other deadlines are adjusted
18   accordingly.
19
20   IT IS SO ORDERED.
21      Dated:      October 21, 2020                             /s/ Gary S. Austin
22                                                    UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28


                                                  2
